Citation Nr: 1733784	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-28 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Prior to February 22, 2013, entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Brett W. Buchanan, Agent


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from August 1982 to November 1982 and active duty from July 1983 to February 1988. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

By way of procedural background, this matter has previously been before the Board in June 2015.  The Board granted aTDIU, effective February 22, 2013.  Additionally, the Board remanded the claim for a TDIU prior to February 22, 2013 to the Director of Compensation Service (Director of Compensation) for an initial determination for an extraschedular rating.  This matter has now been returned to the Board for further appellate consideration.  

The Veteran requested a videoconference hearing before the Board in her September 2013 substantive appeal, but withdrew her request for a hearing in a July 2014 letter from her representative.  She affirmed her withdrawal of her hearing request in December 2014. 


FINDINGS OF FACT

1.  The Board finds that the Veteran has not maintained substantial or gainful employment since at least January 1, 2007. 

2.  With resolution of any doubt in her favor, the Veteran's service-connected disabilities precluded her from obtaining and maintaining both physical and sedentary employment for the period on appeal prior to February 22, 2013. 

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, she was unable to obtain or maintain gainful employment due to her service-connected disabilities for the rating period on appeal prior to February 22, 2013.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of this award of an extraschedular TDIU, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Pertinent TDIU Laws and Regulations and Analysis

The Veteran maintains that she is unemployable due to her service-connected disabilities prior to February 22, 2013.  

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In other words, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16 (a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability.)  
In this case, service connection is in effect for status post cholecystectomy with irritable bowel syndrome, major depressive disorder due to irritable bowel syndrome and hemorrhoids for a total disability rating of 40 percent, effective February 17, 2011.  Prior to February 22, 2013, the Veteran therefore does not meet the objective, minimum percentage requirements for a TDIU, as set forth in 38 C.F.R. § 4.16 (a).

Nevertheless, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).

The Board remanded the claim in July 2015 for referral to the Director of Compensation to initially determine if an extraschedular TDIU was warranted in the first instance.  The AOJ's Decision Review Officer submitted a referral to the Director of Compensation who reviewed the evidence, and issued an October 2016 memorandum that weighed against the claim for extraschedular TDIU.  The Director of Compensation instead granted the Veteran a 10 percent increase for an extraschedular consideration, finding that the Veteran's symptoms caused a marked interference with employment, and the Veteran's symptoms presented an exceptional disability picture that rendered the application of the current rating schedular criteria inadequate.  

Nonetheless, the Director's decision is not considered binding on the Board.  Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of Compensation is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of Compensation's decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

On review of all evidence, both lay and medical, the Board finds that the Veteran is entitled to a TDIU prior to February 22, 2013. 

As an initial matter, the Board notes that for the period prior to February 22, 2013, the Veteran is in receipt of a 40 percent disability rating for status post cholecystectomy with irritable bowel syndrome after the Director of Compensation granted a 10 percent increase for extraschedular consideration.  The Veteran was also assigned a noncompensable rating for hemorrhoids, for a combined disability rating of 40 percent prior to February 22, 2013.

The Veteran's employment history, according to August 2008 VA treatment records, includes being self-employed as a server for an event catering company for five to ten years prior to her unemployment in January 2007 and as a legal assistant more than 27 years ago from 1988 to 1990.  She also has a certification in surgical technology but has never worked in the field.  The Veteran attended a local nursing program but unenrolled sometime in 2009 due to her ongoing IBS and post-cholecystectomy symptoms.  The Veteran reports in November 2010 VA treatment records that her last employment ended in 2007.  There is evidence of record that she was hired in August 2008 VA treatment records as a catering server, but there is no evidence that she was assigned to work an event.   Nevertheless, VA treatment records after August 2008 reflect that she has been unemployed since that time.  

The Veteran was treated at a VA emergency room in August 2008 for chronic abdominal pain in the epigastric region, associated with nausea and constipation.  The Veteran reported that this flare-up of symptoms lasted three days, but that her usual flare-ups included diarrhea and lasted 1-2 days.  She was treated for the constipation and discharged.

The Veteran was afforded a VA examination in September 2008.  The Veteran reported experiencing daily severe abdominal pain, moderate nausea weekly, severe vomiting weekly, and mild abdominal distention once per month.  The Veteran reported experiencing a combination of these symptoms constantly.  The Veteran described the abdominal pain as stabbing or cramping, and she reported experiencing alternating diarrhea and constipation.  The examiner noted that there were significant effects on the Veteran's usual occupation.  The examiner also noted moderate effects on daily activities including chores, shopping, and eating.  The examiner noted that there were mild effects on the Veteran's ability to exercise, play sports, recreational activities, and travel.  The Veteran reported eating less than normal because of fear of causing a flare-up of her gastrointestinal symptoms.  

Additionally, the Veteran reported in August 2008 VA treatment records that she has a bowel movement immediately after eating, and reported that she must run to the toilet to avoid accidents.  In October 2009, the Veteran reported to VA that she withdrew from nursing school due to the frequency and severity of her gastrointestinal symptoms.  The Veteran's primary concern in October 2010 was intermittent vomiting of solids and liquids.  The Veteran reported reducing her intake of solids because of her frequent symptoms, and November 2010 VA psychiatrist noted she lost approximately 40 pounds in the previous year.  Due to her frequent and severe symptoms, the Veteran reported to her VA psychiatrist in November 2010 that she quit school, was socially isolated, stopped attending church, experienced decreased personal hygiene, and that her house was poorly kept.  The Veteran reported feeling hopeless and helpless.  

In December 2010, the Veteran reported having diarrhea so severe that she was having accidents.  The Veteran also reported intermittent nausea severe enough to wake her when sleeping.  

The Veteran was afforded an additional VA examination in February 2011.  The Veteran reported an increase in severity of her symptoms including daily nausea, vomiting several times per week, and abdominal pain several times per day lasting one to two hours each.  The examiner classified her symptoms as severe.  The examiner also noted her IBS symptoms alone caused significant effects on her occupation including being unable to work due to constantly having to use the restroom for bowel movements.  The examiner also noted there was a moderate effect on her daily activities including chores, shopping, recreational activities, traveling, and toileting.  On physical examination, the examiner found objective evidence of tenderness present in the mid-abdominal and epigastric and suprapubic areas.  The examiner noted the Veteran's overall health was poor.

The Veteran was seen in May 2011 for abdominal pain rated as a 10 on a scale of 1 to 10 with 10 being the most painful. The VA gastroenterologist reported that an upper GI conducted in December 2010 showed mild dilation of the distal esophagus which may be secondary to chronic reflux, and a 2009 colonoscopy revealed hemorrhoids and excessive looping of the intestines.  The VA physician noted that the Veteran "is disabled by her abdominal pain, nausea, and vomiting." 

In May 2012, the Veteran was prescribed pads because of her inability to control her bowels.  December 2012 VA treatment records also noted a high frequency of bowel accidents.  The Veteran reports in an April 2015 statement in support of claim that she has worn pads for bowel accidents since 2009, but has paid for these pads out of pocket to purchase a type that fit her better than the pads provided by VA.  

Additionally, the Veteran also experiences symptoms of hemorrhoids, which are secondarily service-connected because of her service connected IBS, and residuals from a post-cholecystectomy.  

The Board further finds that the Veteran has not been substantially or gainfully employed since January 2007, which precedes her claim for increase in disability rating filed in January 31, 2011 and her October 2013 formal claim for a TDIU.  The record shows that the Veteran has a high school education, some college classes, a certification in surgical technology but without experience in the field, experience as a server for a catering company, and some limited clerical and administrative experience.  

Based on the evidence of record, both lay and medical, and resolving all doubt in the Veteran's favor, the Board concludes that a TDIU is warranted prior to February 22, 2013.  The evidence clearly demonstrates that the symptoms experienced due to the service-connected IBS, hemorrhoids, and residuals of the post-cholecystectomy preclude all forms of employment.  In this regard, the Board acknowledges that VA examiners have found the Veteran's service-connected disabilities to have significant impairment on her occupational functioning.  

While acknowledging the Director's opinion that the Veteran's service-connected disabilities do not preclude all forms of employment, the Board disagrees.  Indeed, the record reflects that the Veteran has limited education and work experience.  The majority of the Veteran's most recent post-service work history has been as a catering server, which necessarily requires working with the general public as well as extensive time walking around and tending to the needs of customers.  Further, the evidence shows that the Veteran experiences severe abdominal pain several times daily lasting 1-2 hours per episode, frequent and uncontrolled bouts of diarrhea, daily nausea, and frequent vomiting.  When taken together, the Board finds that this evidence is in equipoise with respect to whether the service-connected disabilities at issue precluded the Veteran from obtaining and retaining substantially gainful employment for the period prior to February 22, 2013.  

Accordingly, the Board finds that, when evaluating the entirety of the Veteran's service-connected disability picture, along with her education and work experience, the evidence of record supports a direct causal relationship between her service-connected disabilities and her unemployability.  On this basis, the criteria to establish entitlement to a TDIU are met.  Accordingly, the claim will be granted.
ORDER

For the rating period on appeal prior to February 22, 2013, entitlement to a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


